Citation Nr: 1748127	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-33 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for a right shoulder disability other than degenerative joint disease (DJD).

2. Entitlement to a temporary total rating based on convalescence following surgery in September 2012 under 38 C.F.R. § 4.30 (2016).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 2006 to September 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision in January 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which, in part, granted service connection for right shoulder DJD and denied a temporary total rating for right shoulder superior labral tear from anterior to posterior (SLAP) tear repair in September 2012. 

In June 2015, the Board remanded the claim for a temporary total rating for further development, to include obtaining additional private treatment records, and noted that while the Veteran was service-connected for right shoulder DJD, there was an implicit claim of service connection for a right shoulder disability other than right shoulder DJD that had not yet been adjudicated.  As such, the Board instructed the RO to adjudicate the Veteran's claim for service connection for a right shoulder disability other than DJD.  

In June 2015, the RO requested that the Veteran complete VA Form 21-4142, Authorization to Disclose Information, and VA Form 21-4142a, General Release for Medical Provider Information.  In July 2015, the RO issued a supplemental statement of the case denying the claim of service connection for a right shoulder disability other than DJD and for a temporary total rating based on convalescence following surgery in September 2012.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's right shoulder SLAP tear is related to active military service.
CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for a right shoulder SLAP tear are met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that VA has certain duties to notify and assist the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  As it pertains to the claim for service connection for status post right shoulder SLAP tear, given the favorable action taken below, the Board will not discuss further whether those duties have been accomplished.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  Consistent with this framework, service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, service treatment records (STRs) in April 2006 reflect an enlistment report of medical examination with normal clinical evaluation of the upper extremities and musculoskeletal system, and a report of medical history documenting no complaints of right shoulder problems.  In March 2009, the Veteran reported bilateral shoulder pain, left greater than right, with painful popping deep in both shoulders.  He had full range of motion in both shoulders with pain.  A March 2009 x-ray revealed bilateral shoulder early DJD.  Records in May 2009 reflect right shoulder strain, and bilateral shoulder joint pain.  A July 2009 separation report of medical examination notes bilateral shoulder problems with full range of motion with pain on motion and no atrophy.  A report of medical history that same date indicated painful shoulder and a diagnosis of right shoulder DJD; a physician note corroborated the diagnosis and reported that the Veteran was not offered surgery or treatment recommendations.

Private treatment records in March 2011 indicate that the Veteran was seen in the St. Luke's Hospital emergency room after injuring his right shoulder in a snowboarding accident the previous day.  He believed he had dislocated the shoulder, and indicated he tried to pop it back in place, but not much happened.  X-rays suggested a grade 2 sprain.  He was told to expect discomfort for about three weeks.  In December 2011, he related that at the time of the snowboarding accident he felt a snap, and that he had experienced pain with overhead activities and heavy lifting since.  It was noted that he had an acromioclavicular (AC) separation.  Magnetic resonance imaging (MRI) of the right shoulder showed a tear of the superior labrum, but no rotator cuff pathology.  In September 2012, the Veteran underwent surgical repair of the right shoulder. 

A November 2012 VA examination report reflects diagnoses of right shoulder DJD, second degree AC sprain, and a right SLAP tear.  The VA examiner (a nurse-practitioner) opined that the right shoulder AC sprain was unrelated to the service-connected right shoulder DJD; but was due to the post-service snowboarding accident because an acute shoulder sprain was an injury to the muscle and ligaments of the shoulder, which was almost always a self-limited injury lasting several days to several months.  She stated that there was no plausible medical rationale or medical documentation for a causal relationship between an acute shoulder sprain and right shoulder DJD.  She also found that right SLAP tear was unrelated to the service-connected right shoulder DJD; but was due to the post-service snowboarding accident because there was no documentation of a right SLAP tear until the December 2011 MRI and the physician noted that the Veteran "also had an AC separation while snowboarding in March of 2011."  The examiner also explained that SLAP tears occurred due to repetitive overhead throwing, falling on an out stretched arm, or forced motion of the shoulder beyond its normal range.  She found that there was no plausible medical rationale or medical documentation for a causal relationship between a right SLAP tear and right shoulder DJD.

Private treatment records in February 2013 reflect that the Veteran experienced bilateral shoulder pain that began about three years before while in the military.  Dr. J.J.R., M.D. (an orthopedist) noted that the Veteran opted to have left shoulder surgery first because it was more painful than his right.  The physician noted that the Veteran had multiple traumatic events to both shoulders with onset of bilateral pain during service, but that he only had an MRI for the right shoulder in 2011 after his snowboarding accident.  Dr. J.J.R. noted that the snowboarding injury was a direct blow to the shoulder that resulted in an AC joint separation but no dislocation.  He opined that the Veteran's right shoulder pain and SLAP injury were related to his military service.  He stated that it was "unlikely that the snowboarding injury caused a tear of his labrum as he did not sustain a dislocation" but more of direct blow to the AC joint.  He found that the injury clearly seemed to be associated with his military service.

A June 2013 VA examination report reflects diagnoses of right shoulder DJD, and second degree AC sprain.  The examiner (a VA general surgeon) noted that the first evidence of a right shoulder SLAP tear was after the snowboarding accident, and that there was no credible medical evidence of any right shoulder condition other than DJD until after the intervening injury.  

Private treatment records in October 2013 from Dr. J.J. R. assessed right shoulder SLAP repair plus AC joint injury.  Dr. J.J.R. opined that, given the position of the arm at the time of impact and the AC joint trauma, it was very unlikely that the Veteran sustained a SLAP tear in the 2011 snowboarding injury.  He concluded that the injury during service was the causal event for the SLAP injury, and not necessarily the snowboarding accident.  He also found that it was unlikely that the Veteran's glenohumeral joint disease was related to his AC joint injury and more likely to be associated with his SLAP injury and subluxation event that occurred with regards to his right shoulder.

Based on the evidence of record, and resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in equipoise as to whether the Veteran's status post right shoulder SLAP tear is related to his military service.

At the outset, the Board notes that the Veteran has a diagnosis of status post right shoulder SLAP tear.  As such, he meets the first criteria of a current disability.  In addition, the Veteran had several complaints of right should pain and popping during service, and was diagnosed with right shoulder DJD at separation.  Therefore, he meets the criteria for an in-service injury.

The Board notes that the November 2012 and June 2013 VA examiners each provided a negative nexus opinion.  Nevertheless, in February 2013 and October 2013, the Veteran's private physician stated that given the position of the arm at the time of impact and the AC joint trauma it was "unlikely that the snowboarding injury caused a tear of his labrum" and that the injury clearly seemed to be associated with his military service.  While the June 2013 VA examiner noted the February 2013 private opinion, he did not address it in his rationale.  Further, the VA examiners impermissibly considered the lack of treatment records as dispositive of the issue.  Specifically, both examiners relied on the lack of documentation showing a right shoulder SLAP tear to reach their conclusions that the injury was due to the snowboarding accident; neither addressed the Veteran's in-service right shoulder deep popping and continuous pain both during and after service.  Thus, the Board finds that the February 2013 and October 2013 statements from the Veteran's physician are entitled to at least as much probative weight as the November 2012 and June 2013 VA examiners' opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

The evidence is thus at least evenly balanced as to whether the Veteran has status post right shoulder SLAP tear that is related to his military service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for status post right shoulder SLAP tear is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for status post right shoulder SLAP tear is granted.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for a total temporary rating based on convalescence following surgery in September 2012 under 38 C.F.R. § 4.30 (2016).  

The evidence of record reflects that the Veteran underwent right shoulder SLAP tear repair on September 5, 2012, at the VA Medical Center (VAMC) in Minneapolis.  The claims file contains the pre-operation surgery staff note and post-operative note.  However, the file does not contain any records relating to post-operative instructions or whether the Veteran required surgery necessitating at least one month of convalescence, surgery with severe postoperative residuals, or treatment with immobilization by cast of one major joint or more.

As such, the Board finds that there are potentially missing VA treatment records and the claim must be remanded to obtain and associate any records from the Minneapolis VAMC pertaining to the Veteran's September 2012 right shoulder surgery.

Accordingly, the claim remaining on appeal is REMANDED for the following action:

1.  Obtain from the Minneapolis VAMC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, particularly records dated from September 2012 relating to his right shoulder surgery.  

2.  After completing the above, and any other development deemed necessary, readjudicate the claim remaining on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case and afforded an appropriate time period for response before returning to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


